 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.34
 
FIFTH AMENDMENT AGREEMENT
 
FIFTH AMENDMENT AGREEMENT (this “Agreement”), dated as of January 14, 2015, by
and among Crystal Rock Holdings, Inc., formerly known as Vermont Pure Holdings,
Ltd. (“Holdings”), individually and as successor by merger to its former
Subsidiary, Crystal Rock Holdings, Inc., Crystal Rock LLC (“Crystal Rock”, and
together with Holdings, collectively, the “Borrowers”), Bank of America, N.A.
(“Bank of America”) and the other lending institutions party to that certain
Credit Agreement (as defined below) as lenders (together with Bank of America,
collectively, the “Lenders”), and Bank of America, as administrative agent (the
“Administrative Agent”) for itself and the other Lenders with respect to a
certain Amended and Restated Credit Agreement dated as of April 5, 2010, as
amended by that certain First Amendment Agreement dated as of September 28,
2010, that certain Second Amendment Agreement dated as of May 1, 2012, that
certain Third Amendment Agreement dated as of May 13, 2013, and that certain
Fourth Amendment Agreement dated as of September 30, 2013 (as amended the
“Credit Agreement”).
 
W I T N E S S E T H:
 
WHEREAS, the parties hereto have agreed to amend the Credit Agreement as set
forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
§1. Definitions.  Capitalized terms that are used herein and are not defined
herein  have the meanings given to such terms in the Credit Agreement (after
giving effect to the amendments thereof set forth herein).
 
§2. Ratification of Existing Agreements.  All of the Borrowers’ obligations and
liabilities to the Lenders as evidenced by or otherwise arising under the Credit
Agreement, the Notes and the other Loan Documents are, by the Borrowers’
execution of this Agreement, hereby ratified and confirmed in all respects.  In
addition, by the Borrowers’ execution of this Agreement, each Borrower
represents and warrants that it does not have any defense, counterclaim, or
right of set-off or recoupment of any kind with respect to such obligations and
liabilities.
 
§3. Representations and Warranties.  Each Borrower hereby represents and
warrants to the Lenders that all of the representations and warranties made by
the Borrowers in the Credit Agreement, the Notes and the other Loan Documents
are true in all material respects on the date hereof as if made on and as of the
date hereof, except to the extent that such representations and warranties
relate expressly to an earlier date.
 
§4. Conditions Precedent.  The effectiveness of this Agreement is subject to the
prior satisfaction, on or before January 14, 2015, of each of the following
conditions precedent (the date of such satisfaction herein referred to as the
“Amendment Effective Date”):
 
 
 

--------------------------------------------------------------------------------

 
 
(a) Representations and Warranties.  All of the representations and warranties
made by the Borrowers herein, whether directly or incorporated by reference,
shall be true and correct on the date hereof except to the extent that such
representations and warranties relate expressly to an earlier date.
 
(b) No Event of Default.  No Default or Event of Default.
 
(c) Delivery of Agreement.  The parties hereto shall have executed this
Agreement and delivered this Agreement to the Administrative Agent.
 
§5. Amendment to the Credit Agreement.
 
(a) The definitions of “Consolidated EBITDA” and “LIBOR Rate” appearing in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
 
Consolidated EBITDA.  With respect to any Person for any period, an amount equal
to Consolidated Net Income of such Person and its Subsidiaries for such fiscal
period, plus (a) the following, in each case to the extent deducted in the
calculation of such Person’s Consolidated Net Income and without duplication,
(i) depreciation and amortization for such period, plus (ii) income tax expense
for such period, plus (iii) Consolidated Total Interest Expense of such Person
and its Subsidiaries required to be paid or accrued during such period, plus
(iv) other noncash charges reducing Consolidated Net Income for such period, all
as determined in accordance with GAAP, plus (v) for the relevant Reference
Period, severance costs in an aggregate amount not to exceed (A) $378,894 for
the Reference Period ending on January 31, 2015, (B) $354,601 for the Reference
Period ending on April 30, 2015, (C) $251,594 for the Reference Period ending on
July 31, 2015, (D) $121,401 for the Reference Period ending on October 31, 2015,
(E) $27,600 for the Reference Period ending on January 31, 2016, and (F) $11,700
for the Reference Period ending on April 30, 2016, less (b) all noncash items
increasing Consolidated Net Income for such period.
 
LIBOR Rate.  For any Interest Period with respect to a LIBOR Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable
or successor rate which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 11:00 a.m., London time, two
(2) LIBOR Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period, provided that: (i) to the extent a
comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the LIBOR Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
§6. Expenses, Etc.  The Borrowers agree to pay to the Administrative Agent upon
demand an amount equal to any and all out-of-pocket costs or expenses (including
reasonable legal fees and disbursements) incurred or sustained by the
Administrative Agent in connection with the preparation of this Agreement and
related matters.
 
§7. Miscellaneous Provisions.
 
(a) This Agreement shall become effective among the parties hereto as of the
Amendment Effective Date.  Until the Amendment Effective Date, the terms of the
Credit Agreement prior to its amendment hereby shall remain in full force and
effect.
 
(b) Except as otherwise expressly provided by this Agreement, all of the
respective terms, conditions and provisions of the Credit Agreement, the Notes
and the other Loan Documents shall remain the same.  The Credit Agreement, as
amended hereby, the Notes and the other Loan Documents shall continue in full
force and effect, and this Agreement and the Credit Agreement shall be read and
construed as one instrument.
 
(c) This Agreement is intended to take effect under, and shall be construed
according to and governed by, the laws of the State of New York (excluding the
laws applicable to conflicts or choice of law).
 
(d) This Agreement may be executed in any number of counterparts, but all such
counterparts shall together constitute but one instrument.  In making proof of
this Agreement it shall not be necessary to produce or account for more than one
counterpart signed by each party hereto by and against which enforcement hereof
is sought.  A facsimile of an executed counterpart shall have the same effect as
the original executed counterpart.
 
[Remainder of page intentionally blank; Signature Pages follow]
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement to be
executed in its name and behalf by its duly authorized officer as of the date
first written above.
 
CRYSTAL ROCK HOLDINGS, INC.
 
 
By:      /s/ Peter K. Baker
 
Name:
Peter K. Baker

 
Title:
Chief Executive Officer



 
CRYSTAL ROCK LLC
 
 
By:      /s/ Peter K. Baker
 
Name:
Peter K. Baker

 
Title:
Manager and Chief Executive Officer

 
 
BANK OF AMERICA, N.A., as Administrative Agent and Lender
 
 
By:      /s/ Donald K. Bates
 
Name:
Donald K. Bates

 
Title:
Sr. Portfolio Management Officer

 
 
Signature Page to Fifth Amendment Agreement

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------